DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claims recite “A method for suppressing an increase in the zinc concentration of a plating solution when a zinc alloy plating member using nickel as an alloy element is manufactured using a zinc alloy plating apparatus, wherein the plating apparatus comprises…” (emphasis added) without any accompanying method steps. The claim as drafted provide what is claimed “a method” and a preamble of the intended use of the method (the underlined section) interpreted as required by MPEP 2111.02 II. The transitional phrase “comprises” limits the “plating apparatus” and does not recite any method steps. Without method steps, the claim is merely drawn to an apparatus used for the method and NOT the method itself. This makes the claim indefinite if the apparatus merely provides the intent, i.e. for suppressing, or if the intent is provided through carrying out particulars of a method not currently claimed. The Examiner suggests adding at least one method step using or carrying zinc alloy plating with the apparatus for proper claim construction and interpretation. 
For examination on the merits, the limitation of “for suppressing an increase in the zinc concentration of a plating solution when a zinc alloy plating member using nickel as an alloy element is manufactured using a zinc alloy plating apparatus” will be interpreted as the intended purpose of the method in accordance with MPEP 2111.02 which adds the structural limitations of the plating apparatus. Therefore, a plating apparatus providing the claimed structure will be determined to provide the purpose of “for suppressing…” absent further recitation as to how the purpose is achieved.
Claim 1 recites the limitation "the first electrolytic solution" in line 6-7.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-3 are rejected as being dependent upon claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuhrmann (US 2010/0116677 A1).
As to claim 1, Fuhrmann discloses a method (Title “Process for depositing zinc-based layers”) for suppressing an increase in the zinc concentration of a plating solution when a zinc alloy plating member using nickel as an alloy element ([0024] “As a result of this, the zinc level in the cell chamber 6 is kept constant.”) is manufactured using a zinc alloy plating apparatus (Fig. 2), wherein the plating apparatus comprises: 
	a plating tank capable of accommodating the plating solution which is acidic (Fig. 2 #1 generic and “Cell chamber 6” [0030] describing electrolyte in chamber 6 to be pH between 5 and 6) ;
	a first diaphragm tank (# 5 “Cell chamber 5”) which is capable of accommodating the first electrolytic solution ([0031] “anolyte”) and has a first diaphragm composed of a cation exchange membrane (#3 [0043]); 
	a cathode holding member for cathode-electrolyzing a member to be plated that is in contact with the plating solution inside the plating tank during use (#2 as the cathode which is inherently held by a structure thus considered a cathode holding member”); 
	a first anode holding member for anode-electrolyzing a soluble zinc- containing member that is in contact with the first electrolytic solution inside the first diaphragm tank during use (see anode 4 which is inherently held by any structure within the bath irrespective as to the specific structure thus inherently has a holding member); 
	the soluble zinc-containing member held by the first anode holding member (#4 [0024] “zinc ions from the zinc electrode 4 are dissolved and diffuse out of the cell chamber 5 through the cation-exchange membrane 3”); 
	a soluble metal-containing member containing the nickel which is the alloying element (#7 [0024] “a second anode 7 is provided in the cell chamber 6, which consists of the metal to be co-deposited and is also preferably arranged so as to be depleted.”); and 
	a second anode holding member for anode-electrolyzing the soluble metal- containing member, (see anode 7 which is inherently held by any structure within the bath irrespective as to the specific structure thus inherently has a holding member);
	wherein the first diaphragm tank is arranged in a manner that the first electrolytic solution is in contact with one surface of the first diaphragm and the plating solution is in contact with the other surface of the first diaphragm during use. (See Fig. 1).

As to claim 2, Fuhrmann further discloses wherein the second anode holding member is arranged in a manner that the soluble metal-containing member is in contact with the plating solution during use. (See Fig. 1 and 2 with anode 7 in contact with bath 6).

As to claim 3, Fuhrmann further discloses a second diaphragm tank (#12) which is capable of accommodating a second electrolytic solution  (see fig. 2) and has a second diaphragm composed of a cation exchange membrane ($13), wherein the second diaphragm tank is arranged in a manner that the second electrolytic solution which is in contact with the soluble metal-containing member inside the second diaphragm tank is in contact with one surface of the second diaphragm and the plating solution is in contact with the other surface of the second diaphragm during use (See Fig. 2 showing the arrangement during use. Further claim 10 provides the generic apparatus to be used with alloy plating and not restricted to the specific embodiment described in [0025] thus properly anticipated under MPEP 2131.02 III).

As to claim 4, Fuhrmann further discloses a method for manufacturing a zinc-based plating member, in which 
	a first diaphragm tank (#5) which has a first diaphragm composed of a cation exchange membrane (#3) and accommodates a first electrolytic solution is arranged in a manner that the first electrolytic solution is in contact with one surface of the first diaphragm and an acidic plating solution accommodated inside a plating tank is in contact with the other surface of the first diaphragm (See Fig. 2 [0031], [0024]), 
	a member to be plated that is in contact with the plating solution in the plating tank is cathode-electrolyzed (#2), 
	a soluble zinc-containing member that is in contact with the first electrolytic solution inside the first diaphragm tank is anode-electrolyzed (#4), and a soluble metal- containing member containing nickel which is an alloy element is anode-electrolyzed (#7), a
	and thereby zinc-nickel plating is formed on the member to be plated while an increase in the zinc concentration of the plating solution is suppressed ([0024] “By applying a suitable deposition current, the metal ions from the deposition electrolyte are now deposited onto the substrate 2.” And Example 1-2).

As to claim 5, Fuhrmann further discloses wherein the soluble metal-containing member is in contact with the plating solution in the plating tank (See Fig. 1 and 2 with anode 7 in contact with bath 6).

As to claim 6, Fuhrmann further discloses wherein a second diaphragm tank (#12) which has a second diaphragm composed of a cation exchange membrane (#13) and accommodates a second electrolytic solution is arranged in a manner that the second electrolytic solution is in contact with one surface of the second diaphragm and the plating solution is in contact with the other surface of the second diaphragm (See Fig. 2 and claim 10), and the soluble metal-containing member is in contact with the second electrolytic solution in the second diaphragm tank is anode-electrolyzed (claim 10 “ including an anode, to be depleted, of the metal to be co-deposited”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795